Appeal from a judgment of the Supreme Court (Ferreira, J.), entered May 9, 2014 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
After his request for parole release was denied in September 2012, petitioner commenced the present CPLR article 78 proceeding. He now appeals from Supreme Court’s dismissal of the petition. Petitioner reappeared before the Board of Parole in August 2014, however, and was granted an open release date. Thus, the appeal is moot and must be dismissed (see Matter of Irving v Evans, 120 AD3d 1502, 1502 [2014]; Matter of Clark v Evans, 113 AD3d 973, 973 [2014]).
Stein, J.P., McCarthy, Rose, Lynch and Clark, JJ., concur.
Ordered that the appeal is dismissed, as moot, without costs.